Citation Nr: 0212160	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for brain disease due to 
trauma and manifested by headaches, dizziness, vomiting, and 
nausea, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1959 to August 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating, to 
include on an extra-schedular basis.  

The Board remanded this case in February 2001 and January 
2001.


FINDINGS OF FACT

The brain disease due to trauma is productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for brain disease due to trauma and manifested by 
headaches, dizziness, vomiting, and nausea, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, Diagnostic Codes 8045-8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been properly notified on 
multiple occasions of the evidence necessary to complete his 
application for a claim for benefits.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the RO has sent numerous letters to the veteran 
advising him of the type of evidence required to complete his 
claim, and the veteran has responded by identifying all 
health care providers who have rendered treatment pertaining 
to his claimed disability.  The veteran presented testimony 
at a personal hearing at the RO in May 1997.  The Board also 
remanded this case twice for VA examination and opinion.  In 
April 2001 the RO informed the veteran of the VCAA and that 
the VA would obtain any records he identified.  The Board is 
unaware of any additional evidence, which is available in 
connection with this appeal.  Therefore, the Board finds that 
the provisions of the VCAA have been met.  Quartuccio v. 
Principi, 16 vet. App 183 (2002).

In September 1960, the veteran lost consciousness when he 
struck his head diving into a swimming pool.  He was quickly 
resuscitated without difficulty.  He complained of severe 
occipital headaches.  The diagnostic impression was 
concussion.  He continued to complain of frequent headaches 
for the remainder of his military service.

At his initial post service VA examination conducted in 
November 1963, the veteran reported a history of headaches 
that occurred every three to four days.  They lasted six to 
eight hours and he experienced dizziness with occasional 
nausea and vomiting.  The diagnosis was brain disease due to 
trauma and manifested by headaches, dizziness, vomiting, and 
nausea.  

Based on inservice treatment and VA examination, service 
connection was granted for brain disease due to trauma and 
manifested by headaches, dizziness, vomiting, and nausea, by 
a rating action in December 1963.  A 10 percent rating was 
assigned, effective from August 1963.

At VA examination in June 1995, the veteran reported 
increasing throbbing headaches that occurred weekly.  They 
began at the top of his eyes and move over the top of his 
head.  Approximately every third or fourth headache caused 
nausea and some vomiting.  Half of his headaches disabled him 
to the point he had to go to a quiet place and use a heating 
pad until the headache ceased.  A July 1995 rating action 
increased the disability evaluation to 30 percent disabling.  

A VA neurological examination was conducted in December 1997.  
He reported that his headaches occurred at least 3 times 
weekly and sometimes every other day.  He described his 
headache as a tight pain that began at the frontal area and 
moved over the top of his head to the back.  He reported that 
pain medication did not relieve the pain.  The only way to 
gain relief from his discomfort was to put a heating pad on 
his head.  He reported that he owned a painting business and 
was losing three days a week due to his headaches.  The 
motor, neurologic and sensory examinations were normal.  The 
diagnostic impression was normal neurologic examination in an 
individual with muscle contraction type headaches.  The 
examiner commented that the headaches were of a frequency as 
to disable the veteran.  The RO increased the rating to 50 
percent disabling in a February 1998 rating action.  

A VA general medical examination was conducted in October 
1998.  The veteran reported 3-4 headaches a week that lasted 
3-2 hours.  He described his headache as a pressure type 
sensation that began bi-frontally and move backward over the 
top of his head and settled in the back.  The headaches were 
resistant to headaches.  The veteran reported that the only 
relief was using a heat pad on his head.  The neurologic 
examination was normal.  The diagnosis was normal neurologic 
examination in an individual with muscle contraction type 
headaches which historically are post traumatic and which are 
not adequately controllable with medical measures at this 
time. 

In statements received into the record, the veteran reported 
that he experienced severe headaches with blurred vision.  He 
indicated that he was a painter and he could not climb 
machinery.  The only way he could get relief was to go home, 
lay down and use a heating pad on his head.  

VA outpatient records dated between February 1999 and May 
2001 show that the veteran was seen on numerous occasions 
with headache complaints.  In July 1999, he reported daily 
headaches.  He took acetaminophen daily.  

In August 1999, he reported headaches three times weekly.  A 
heating pad would relieve the pain in two hours.  He stated 
that Naproxen helped a little but he was unable to tolerate 
it.  The medication Sertraline was recommended.  

In January 2000, he reported that Sertraline helped his 
headaches but caused side effects, so he discontinued taking 
them.  The medication Neurontin was started.  

In July 2000, the veteran reported that he had one to two 
headaches a week with one being severe.  He was taken off 
Neurontin because it made him nervous.  Reportedly, he seemed 
to be happy with his current control of using the heat pad.  
This relieved the pain in an hour or so.  Fiorinal was 
prescribed.  

In January 2001, he reported that his headaches had worsened.  
For the previous month he had daily headaches.  He couldn't 
take the Fiorinal because it made him nervous.  His headaches 
began at 1 PM and lasted all day.  Sometimes, he was unable 
to turn his head due to pain.  His medication regime was 
revised.  

VA outpatient records dated in May 2001 show that the veteran 
continued his headache complaints. The veteran indicated that 
medication used in the seventies helped but the staff was 
unable to identify the correct drugs.  While getting 
follow-up treatment for chest pain, it was noted that the 
veteran remained active doing carpentry work. 

A VA examination was conducted in May 2001.  The veteran 
reported one to three severe headaches a week with nausea and 
vomiting.  His only relief came with using a heating pad.  He 
stated that he was previously a builder, however, at that 
time, his duties were limited.  He could not operate heavy 
equipment or climb ladders.  He could not work for an 
extended period of time.  There was no abnormality reported 
on the neurological examination.  The examiner noted that 
according to the veteran his headaches interfered with his 
job.  He worked limited number of hours, and he was unable to 
participate in all his duties.  The examiner commented that 
magnetic resonance imaging (MRI) revealed a lesion in the 
parietal area.  In a March 2002 addendum, the examiner noted 
that she had reviewed the veteran's history and her report 
remained the same.   

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's post-concussion headache disorder has been 
evaluated as 50 percent disabling under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8045, pursuant to which the 
severity of brain disease due to trauma is evaluated.  
According to this Diagnostic Code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
are to be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code.  Therefore, the veteran's headache disorder 
has been rated under Diagnostic Code 8100, pursuant to which 
the severity of brain disease due to trauma and manifested by 
headaches, dizziness, vomiting, and nausea is evaluated.  
Under Diagnostic Code 8100, a 50 percent rating is warranted 
for migraines characterized by very frequent, completely 
prostrating, and prolonged attacks, which are productive of 
severe economic inadaptability.  A 50 percent rating is the 
highest rating allowable under this Diagnostic Code.

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A review of the evidence reveals that the veteran's headaches 
are very frequent, as they reportedly occur on a daily basis.  
It does not appear that they are completely prostrating, as 
the veteran has reported that he is able to continue working 
after relief with a heating pad, albeit with difficulty.  
However, they do appear to be prolonged, as they can last 
anywhere from several hours to all daylong.  The veteran has 
also credibly reported that nausea, vomiting, and blurred 
vision often accompany his headaches.  He also has tried 
several prescription drugs for treatment of his headaches, 
but he has been unable to get adequate relief.  The Board 
finds that this symptomatology corresponds to the level of 
severity contemplated by a 50 percent rating under Diagnostic 
Code 8100.  However, as a 50 percent rating is the highest 
rating available under this code, an increased rating under 
Diagnostic Code 8100 is not possible.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related codes.  However, there is no evidence that the 
veteran suffers from any of the organic diseases of the 
central nervous system which allow for a rating in excess of 
50 percent, such as chronic, epidemic encephalitis 
(Diagnostic Code 8000), bulbar palsy (Diagnostic Code 8005), 
hemorrhage from brain vessels (Diagnostic Code 8009), 
anterior poliomyelitis (Diagnostic Code 8011), hematomyelia 
(Diagnostic Code 8012), epidemic cerebrospinal meningitis 
(Diagnostic Code 8019), abscess of the brain (Diagnostic Code 
8020), or new growths of the spinal cord (Diagnostic Codes 
8021 and 8022).  Therefore, a rating under any of these codes 
is not warranted.

For the foregoing reasons, the Board finds that a 50 percent 
rating is the appropriate rating for the veteran's post- 
concussion headache disorder.  The Board would point out that 
its determination of the instant claim is based solely upon 
the provisions of the VA's Schedule for Rating Disabilities.  
However, the Board further finds that the nature of the 
veteran's headache disorder is neither unusual nor 
exceptional in nature, and it has not been shown to markedly 
interfere with employment or require frequent inpatient care 
so as to render impractical the application of regular 
schedular standards.  

Although the veteran stated that he is limited in his job 
duties he is still able to function.  As noted above, the 
schedular 50 percent evaluation contemplates severe economic 
inadaptability..  The record does not contain any 
documentation to show that he has lost an inordinate amount 
of time from his job as a result of his service connected 
disability or that it markedly affect his ability to perform 
his job duties to a degree not contemplated in his 50 percent 
rating.  

Moreover, a review of the claims file does not show that his 
service-connected disorder has resulted in hospitalization.  
Although the veteran has ongoing problems with his headaches, 
his disability evaluation is commensurate with his reported 
symptoms.  There are no reported symptoms that would warrant 
extraschedular consideration.  Neither his statements nor the 
medical records indicate that his disability warrants the 
assignment of an extraschedular rating.  Hence, a grant of an 
increased evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

The assignment of an increased evaluation for brain disease 
due to trauma and manifested by headaches, dizziness, 
vomiting, and nausea is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

